Citation Nr: 1450962	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  06-10 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition.

2. Entitlement to service connection for a low back condition.

3. Entitlement to service connection for an acquired psychiatric disorder, including paranoid schizophrenia, separate from PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In September 2014, the Veteran testified at a video conference hearing held before the undersigned. A transcript of the hearing testimony is in the claims file.

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board notes that while the Veteran's claim for a mental condition was initially denied in September 2004, the Veteran re-submitted evidence of treatment with new evidence regarding this claim within one year of decision.  The claim was reconsidered by the RO in the above-referenced September 2005 decision and was appealed by the Veteran via a November 2005 notice of disagreement.  Accordingly, the Veteran's claim for service connection for a mental condition did not become final.     

The record reflects that the Veteran has been diagnosed with numerous psychiatric disabilities including paranoid schizophrenia, major depressive disorder, bipolar disorder, and delusional disorder.  The Board notes that the claim that the Veteran initially filed a claim for "a mental disorder" indicating the Veteran's intention to file a broad claim based upon his psychiatric symptoms and not a specific condition as indicated by the RO.  See Clemons v. Shinseki, 23 Vet. App. 1(2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Accordingly, the Board has characterized the issue as set forth above; to include all of his alleged symptoms, separate from his service-connected PTSD, regardless how those have been specifically diagnosed.  


FINDINGS OF FACT

1. In June 1998, the Veteran filed a claim for entitlement to service connection for a low back condition.  

2. In a March 1999 rating decision, the Veteran's claim for entitlement to service connection for a low back condition was denied.  This decision was not appealed within one year and became final.

3. In April 2005, the Veteran submitted a claim to reopen his claim for entitlement to service connection for a low back condition.  

4. The evidence received since the March 1999 rating decision as to the issue of service connection for a low back condition is relevant and not cumulative of facts previously considered.

5. The Veteran suffered an injury to his low back while lifting weights in April 1994 during his active service.  The Veteran has reported that he has had continuous pain in his low back since this injury.

6. Records from the Veteran's primary care physician indicate that the Veteran sought treatment for low back pain in January and March 1997.

7. In October 1998, an x-ray of the Veteran's low back reported degenerative joint disease of the lumbosacral antero-posterior joints.  

8. The Veteran sought psychiatric treatment from January to October 1997 and was assessed with symptoms of paranoid delusions, hypervigilance, and increased irritability.

9. In April 2008, the Veteran was diagnosed with paranoid schizophrenia, which was manifested through paranoid and violent behavior.    


CONCLUSIONS OF LAW

1. The March 1999 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2014).

2. New and material evidence having been received; the claim for service a low back condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for service connection for a low back condition have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4. The criteria for service connection for an acquired psychiatric disorder, separate from PTSD, to include paranoid schizophrenia, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for a low back condition has been reopened and his claims for service connection have been granted.  As this represents a full grant of the benefits sought on appeal, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
New and Material Evidence for Service Connection 

In a March 1999 decision, the RO in St. Paul, Minnesota denied service connection for a low back condition because while the Veteran suffered a low back injury in-service the evidence did not indicate that the Veteran currently had a low back disability.  The Veteran did not express disagreement with this decision within one year, and the decision became final.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

Evidence of record at the time of the March 1999 decision includes: the Veteran's service treatment records and a July 1998 VA examination report.

Evidence submitted after the March 1999 decision includes: private treatment records and diagnostic studies since 1997, VA examination reports, records from the Social Security Administration, and statements from the Veteran regarding his condition.  This evidence relates to the reason the Veteran's claim for service connection for his low back condition was previously denied and raises a reasonable possibility that the claims could be substantiated.  Particularly, an x-ray from October 1998 and an MRI from 2001 demonstrate that the Veteran has a current low back disability and an opinion from the Veteran's primary care physician reports a link between the Veteran's back condition and his active service.  The Board finds that new and material evidence has been presented. Accordingly, for all of the above reasons, the Veteran's claim is reopened.

Service Connection Claims, Generally

The Veteran contends that he is entitled to service connection for a low back condition and an acquired psychiatric condition, separate from his service-connected PTSD.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Several alternate paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a), such as degenerative arthritis.  For these conditions, service connection may be granted if the chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed n §3.309(a).").  If, however, a chronic disease is noted during service, but is either not chronic or the diagnosis could be questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection. 38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.
	
While the Veteran has been diagnosed with a chronic disease of the low back, the Veteran's degenerative arthritis was not documented in service or within one year of separation from service.  Therefore, a causal relationship between the current disability and his in-service injury must be shown to grant service connection. 

Service Connection for a Low Back Condition

The Veteran initially applied for service connection for a low back condition in May 1998, approximately two years after separating from service.   The Veteran indicated that he had injured his low back in 1994 and that he had suffered from recurrent low back pain since that time.  He states that he initially sought treatment while in-service but did not seek follow up treatment as he was able to treat by taking pain killers.  The Veteran reports that since his initial injury he has had pain while completing routine activities such as getting out of bed, getting out of the car, and tying his shoes.  

The Veteran's service treatment records (STR) report that in May 1994 the Veteran sought treatment for low back pain that began while lifting weights.  He reported feeling a sharp pain in his low back, which barely allowed him to return to an upright position.  The Veteran did not report any radiating pain or symptoms of numbness and tingling.  The physician noted muscle spasms and inflammation of the paraspinal muscles in the L3-L5 region.  The physician diagnosed the condition as an acute back strain with muscle spasm at that time.  The Veteran was prescribed bed rest for one day, a muscle relaxer, and anti-inflammatories.  The STRs are silent as to any further treatment for a low back condition; however, the Veteran did seek additional treatment for other conditions between that time and his separation from service.  

While the Veteran did not indicate any recurrent low back pain at separation, the Veteran has supplied private medical records that demonstrate that the Veteran did seek recurrent treatment for low back pain shortly after exiting service.  The records indicate that the Veteran sought treatment for back pain in January, March, and August of 1997.  

After the Veteran filed for service connection due to this recurrent pain, the Veteran was sent for a VA examination in July 1998.  The Veteran reported pain and stiffness in his low back, which he treated with aspirin and 500 mg Tylenol.  The examiner noted that the Veteran had pain on flexion from 70-95 degrees.  No other symptoms were noted by the examiner.  An x-ray of the lumbosacral spine was noted to be negative.  The examiner indicated that the Veteran did not have any current low back disability.     

Due to continued complaints of low back pain the Veteran was sent for an x-ray in October 1998 by a private physician.  The radiologist at that time noted "minimal" degenerative joint disease of the lumbosacral spine.  

The Veteran continued to complain of low back pain and sought treatment through 2001.  At that time, the Veteran was sent for an MRI, which revealed spurs in the anterior portion of the lumbar vertebral bodies and degenerative disc disease at L4-L5 and L5-S1.  

In November 2005, the Veteran submitted the opinion of a physician that the Veteran's degenerative changes of his lumbar spine were unquestionably related to his active service.  The physician reported that the Veteran's medical problems (including degenerative arthritis of the low back) were the result of a long, gradual process of development that takes several years, rather than instantaneous changes.  

In June 2010, the Veteran was sent for a follow-up VA examination of his spine.  The examiner reported that the Veteran had a current diagnosis of degenerative osteoarthritis of the lumbar spine but stated that this condition was not related to the Veteran's active service.  The examiner stated that a review of the Veteran's SMR showed a diagnosis of an acute lower back pain while in service but that there was no evidence that this condition became chronic.  The examiner cited that there were no reports of back pain on the Veteran's retirement physical in 1996 or evidence of chronic back pain within one year of service.  He also noted that the Veteran's physician's report from 1996 to 1997 showed no diagnosis or impression of the Veteran's low back condition and did not demonstrate that x-rays had been taken.   

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Based upon the totality of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current arthritic condition of his low back began during his active service.  The evidence demonstrates that the Veteran injured his back in May 1994 while in active service.  From his initial application in 1998 through his current appeal in 2014, the Veteran has maintained that he initially hurt his back between 1994 and 1995, while performing physical training that has resulted in recurrent low back pain through the present.  

The Board finds that the opinion of the Veteran's private physician outweighs the opinion of the VA examiners of 1998 and 2010 because this is the only opinion that accounts for the Veteran's low back complaints and the treatment he received within one year of separation from service.  While the 1998 examiner reports that the Veteran does not have a current low back disability, the examiner concedes that the Veteran does have restricted motion of the low back that has persisted since service.  This opinion is undercut by the records that demonstrate that the Veteran was seeking treatment for low back pain since January 1997, and x-ray evidence of degenerative joint disease, which was documented less than 3 months after his examination.  

The Board finds similar faults with the opinion of the VA examiner from June 2010.  Particularly, the Board notes that while the examiner states that Veteran's physician's report from 1996 to 1997 shows no diagnosis or impression of the Veteran's low back condition that treatment records from January and March 1997 both demonstrate complaints of low back pain within one year of separation from service.  Further, the opinion does not discuss the x-ray report of October 1998, which diagnoses degenerative joint disease of the low back merely a year and 3 months after separation from a twenty year period of active service.  The Board finds that these factual inaccuracies significantly weaken the probative value of the opinions of the VA examiners.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board does note that the x-ray report from July 1998 was noted to be negative and the October 1998 x-ray only reported "minimal" degenerative joint disease of the lumbosacral spine.  However, the evidence also demonstrates that shortly after exiting service the Veteran began seeking recurrent treatment for back pain that he has attributed to the in-service incident.  Considering that the Veteran was diagnosed with a degenerative condition of the low back within two years of a twenty year period of active service and his physician's opinion that the condition is unquestionably related to his active service, the Board finds that service connection for a low back condition is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.

Service Connection for an Acquired Psychiatric Disorder, Separate from PTSD

In June 2004, the Veteran filed a claim for service connection for a mental disorder, which he contended should be service-connected.  While the Veteran is already service-connected for PTSD, he asserts that his mental disorder is separate from this condition and pre-existed his PTSD.  At his Board hearing, the Veteran stated that "[he'd] been assaulting people since [he] was a recruit in boot camp in 1974, when [he] strangled another recruit."  He also admitted to assaulting people on several occasions throughout the 1980's.  

The Veteran states that his condition manifested itself after he began his active service.  He reported that while he was engaged in physical athletics during high school, such as football and wrestling, he reported that problems with physical altercations with his peers did not begin until after joining the service.   

Throughout his service, the Veteran reports incidents of verbal and physical episodes with other military personnel and occasionally the public.  The Veteran reported that most people avoided him and that he would do whatever he needed to do to accomplish his assignments, regardless of whether "somebody's feelings or their body got hurt along the way."  The Veteran indicated that in 1988 (prior to his combat service in operation desert storm) he was denied recruiting duty "due to his propensity for violence."  He also indicated that evening he was interviewed by a detective with the San Diego Sherriff's department for "body slamming a Mexican gang-banger on a speed bump."

A lay statement provided by Sergeant Major P. M., stated "[The Veteran] seemed to always be simmering beneath the surface, so other marines would be careful in their dealings with him, since he frequently exploded for insignificant reasons.  He led through intimidation and fear.  His hostile attitude made things difficult for others to do day to day functions."

Shortly after separating from service, the Veteran sought psychiatric treatment from January 1997 through October 1997.  The Veteran was diagnosed with "delusional disorder" with symptoms of paranoid delusions, hypervigilance, and increased irritability.  While hallucinations were not noted at that time, the examiner noted the Veteran was very nervous about the motives of other people and often thought that other people, even strangers, were talking about him.  In May 1997, his physician noted that the Veteran's episodes of paranoia had led to several "incidents."

The Veteran reports that he was started on psychiatric medications, which helped to reduce his symptoms until he sought treatment again in June 2001.  Since that time, the Veteran reports that he has continued regular psychiatric treatment with a private physician.  

In 2005, the Veteran provided an opinion from a private physician that the Veteran's condition pointed to the diagnosis of paranoid personality disorder.  However, this physician also provided a report indicating that the Veteran's condition was delusional disorder with symptoms of severe paranoia.  The physician reported that the Veteran reported delusions of people deliberately annoying him and having bad intentions towards him.  He also indicated that people around him were performing actions that had special meaning to him, which resulted in the Veteran being hypervigilant and querulous.     

From 2006 to 2007, the Veteran began treating with a psychologist.  The psychologist reported that the Veteran had been diagnosed with paranoid schizophrenia and that he clearly met the DSM-IV criteria for the condition at that time.  He reported that the Veteran had severe episodes of paranoia and delusions of persecution that often ended in extremely violent behavior.  The psychologist also reported that the Veteran's disorder resulted in great difficulty with social/romantic relationships, very poor impulse control, and extreme difficulty controlling his anger, which was described as rage.  The psychologist indicated that the Veteran's condition was established prior to his separation from service.  "Statements from former supervisors, people he served with, and even those he attacked clearly indicated that the Veteran had bizarre behavior, was paranoid, and was extremely violent while he was still on active duty."  The psychologist opined that since paranoid schizophrenia more often than not begins during the late teens or early twenties that it was more likely than not that the Veteran's condition began in the service or was exacerbated by his service in the Marine Corps.     

In November 2008, the Veteran underwent a VA examination for PTSD. While the examiner did not diagnose the Veteran with any psychological disorders other than PTSD, findings from psychological tests measuring for problems other than PTSD noted a schizoid, passive-aggressive clinical personality pattern, a paranoid severe personality pathology, and a severe syndrome of delusional disorder.   

In July 2013, a VA examiner diagnosed the Veteran with a bipolar mood disorder with psychotic features.  The examiner indicated that the symptoms manifested from this condition were not related to his service-connected PTSD.  The examiner stated that "the diagnosed bipolar mood disorder with psychotic features is an affective disorder that led to symptoms of psychosis, such as his delusional thoughts, whereas PTSD is a neurosis, wherein the anxiety is mainly due to the exposure to a traumatic experience.  Further, the examiner stated that the Veteran had obsessional rituals which interfere with routine activities that were related to his bipolar mood disorder and "was not at all attributable to his PTSD."  The examiner did not provide an opinion on whether the Veteran's bipolar mood disorder with psychotic features was directly related to his active service.      

The Board is charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Upon review of the Veteran's claims file, the Board finds that service connection for an acquired psychiatric disorder, separate than PTSD, to including paranoid schizophrenia, is warranted.  Since the Veteran's initial application for service connection for a "mental disorder," the Veteran has been seeking service connection for his paranoia and delusions of persecution, which often result in rage and violent behavior.  The 2013 VA examiner indicates that the Veteran's delusional thoughts and paranoia are not related to his service-connected PTSD, however, the examiner does not provide an opinion whether these symptoms, (which they diagnose as bipolar mood disorder with psychotic features) were incurred in or caused directly by his active service.  However, the Veteran's psychologist from 2006-2007 opines that more likely than not that the Veteran's condition began in the service based upon the reports of record and how paranoid schizophrenia more often than not begins during the late teens or early twenties.  Further, the diagnosis of paranoid schizophrenia is partially supported by the findings of the 2008 VA examiner, who noted a schizoid, passive-aggressive clinical personality pattern and a paranoid severe personality pathology.  

The Board has considered the possibility that the Veteran's condition pre-existed service, however, no mental disorder was "noted" at entry to service and the evidence of record does not clearly and unmistakably establish that the Veteran's condition pre-existed his active service and was not aggravated by his active service.  See 38 C.F.R. 3.306; see also Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).  Particularly, the Board notes that the record does not indicate that the Veteran had delusional episodes or extreme paranoia prior to his entry to service and further the Veteran's psychologist indicated that if the condition did pre-exist service, then it was at the very least exacerbated by his active service.  

Accordingly, after reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current acquired psychiatric disorder, separate from PTSD, manifested itself during his active service and service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

New and material evidence having been received; the claim for entitlement to service connection for a low back condition is reopened.

Service connection for a low back condition is granted. 

Service connection for an acquired psychiatric disorder, other than PTSD, is granted.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


